LOBRANO, J.,
concurs with reasons.
I agree with the majority’s finding that the proposed use of the facility located at 2535 Esplanade Avenue, including the use of a case management office on site, is permitted in a RM-3 Multiple-Family Residential District. I also agree with the majority’s finding that the facility closely resembles an apartment building or as stated in the RM-3 Multiple-Family District, a “multiple family dwelling” rather than a “residential care center.” However, I disagree with the majority’s application of the federal Fair Housing Act, 42 U.S.C.A. §§ 3601, et seq. The issue regarding GCHP Esplanade’s requests for zoning variances and reasonable accommodations under the FHA is moot because we find that this type of facility is permitted *173in a RM-3 Multiple-Family Residential District.